DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 and 26 January 2022 has been entered.  Claims 1-10 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Dixon (US 2014/0305146) made in the Final rejection of 29 July 2021 is withdrawn in view of the amendments to the claims.  Specifically, independent claims 1 and 5 now require that the first extreme pressure agent is a thiophosphoric acid ester.  Although Dixon discloses that “suitable antiwear and extreme pressure resistant agents include sulphur and phosphorous containing species”, thiophosphoric acid ester is not disclosed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos et al (US 2016/0319214).
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive. As previously set forth, Dos Santos et al [“Dos Santos”] disclose an oil having improved lubricity and increased coefficient of performance, and a lubricating oil composition and its uses, especially in a cooling machine (refrigerator) [0001].  Dos Santos discloses that the oil comprises at least one alkyl aromatic compound which suitably lubricates the components of a mechanical equipment with as low viscosity as possible thereby increasing the performance of the equipment without damaging its parts [0015].   
In a first aspect, Dos Santos discloses that the invention provides an oil comprising at least one alkyl aromatic compound of formula (I) [0021] wherein the oil viscosity is lower than 3.0 cSt at 40°C [0020]. In one embodiment of the invention, said oil comprises a viscosity from 1.0 to 3.0 at 40°C [0025].  Applicant discloses in the specification that the kinematic viscosity of the lubricating base oil at 40°C may be 2.0 mm2/s or more and 3.5 mm2/s or less [0020].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Dos Santos discloses that in another embodiment of the invention the oil additionally comprises at least one additive selected from the group consisting of oxidation resistance, thermal stability promoters, corrosion inhibitors, metal deactivators, lubricity additives, and others [0025], in an effective amount within the range of 0.01 to 5% for the corrosion inhibitor, antioxidant and lubricity additives [0060].  
Dos Santos sets forth examples of extreme pressure resistant and anti-wear additives including triphenyl phosphorothionate [0068] and tricresyl phosphate [0071].  Dos Santos teaches that the oil comprises from 0.01 to 5.0 wt.% and, more particularly, from 0.005 to 5.0 wt.% of an ester phosphate compound [0070].  Dos Santos teaches that “it is usually preferred to blend these phosphorous compounds within the range of from 0.005 to 5.0 wt.%, more preferably from 0.01 to 3.0 wt.% based on the total amount of the lubricating oil composition for cooling purposes” [0074].   
Dos Santos discloses that in another embodiment of the invention the lubricating oil composition contains a hydrocarbon cooling fluid (refrigerant) [0026]-[0027].  
Thus the Examiner is of the position that the lubricating oil compositions disclosed in Dos Santos meet the limitations of the claimed refrigerating machine oil “comprising” a lubricating base oil, a first extreme pressure agent, a second extreme pressure agent, wherein the oil has a kinematic viscosity at 100°C of 0.5 mm2/s or more and 2.5 mm2/s or less.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Response to Arguments
In the response filed 29 October 2021, applicant amended independent claims 1 and 5 to require that the first extreme pressure agent is a thiophosphoric acid ester, the second extreme pressure agent is at least one selected from the group consisting of a phosphoric acid ester, an acidic phosphoric acid ester, an amine salt of an acidic phosphoric acid ester, a chlorinated phosphoric acid ester, and a phosphorous acid ester.  The independent claims also require that the content of the first extreme pressure agent is 0.1 mass% or more based on the total amount of the refrigerating machine oil, and the content of the second extreme pressure agent is 0.5 mass% or more based on the total amount of the refrigerating machine oil.  
In the supplemental amendment filed 26 January 2022, independent claims 1 and 5 were further amended to require that he content of the first extreme pressure agent is 5 mass% or more and 18 mass% or less, based on the total amount of the first extreme pressure agent and the second extreme pressure agent.  
In the remarks filed 26 January 2022, applicant argued that Example 2, in which both the first and second extreme pressure agents are used in a total content of 1.7 mass%, demonstrates criticality by showing remarkably superior abrasion resistance (of 0.485 WSD, mm) to comparative Example 1, in which 1.7 mass% of only the second extreme pressure agent is used (1.012 WSD, mm).  
In all of the Examples presented by applicant in the specification, the first extreme pressure agent A is triphenyl phosphorothionate, and the second extreme pressure agent B1 is tricresyl phosphate, and B2 is tri(butylphenyl)phosphate.   

Applicant argued that the ratio of extreme pressure agent A to extreme pressure agent B, A/(A + B) x 100, as now required by independent claims 1 and 5 to be “5 mass % or more and 18 mass% or less” demonstrate unexpectedly superior abrasion resistance compared to those having the ratio values falling outside the recited range (Example 8).  This is not deemed to be persuasive since 10 of the 11 Examples have an A/(A + B) x 100 mass % falling within the claimed range of 5 to 18 mass%.  And, Example 8 which has an A/(A + B) x 100 mass % value of 19.1, resulted in an abrasion resistance of 0.537 WSD, mm which is lower than Example 3 (0.552 WSD, mm) and Example 4 (0.590 WSD, mm).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
February 23, 2022